Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-22-00044-CV

                    IN THE INTEREST OF D.G. JR., and J.A.G., Children

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01811
                      Honorable Charles E. Montemayor, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she is presumed indigent under Texas Family Code section 107.013(e).

       SIGNED June 1, 2022.


                                                   _____________________________
                                                   Beth Watkins, Justice